Determination of respondent New York City Housing Authority dated February 21, 2007, denying petitioner’s grievance seeking remaining-family-member succession rights to the public housing apartment previously leased to her deceased grandmother, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Richard F. Braun, J.], entered April 16, 2008), dismissed, without costs.
The determination is supported by substantial evidence, including the grandmother’s affidavits of income, admittedly prepared by petitioner, listing the grandmother as the only occupant of the apartment, and petitioner’s admission that she was aware of respondent’s requirement that she obtain written *442permission to reside in the apartment but disregarded it (see Matter of Aponte v New York City Hous. Auth., 48 AD3d 229 [2008]). It would not avail petitioner even if respondent were aware of her occupancy (see Matter of Schorr v New York City Dept. of Hous. Presero. & Dev., 10 NY3d 776 [2008]). We have considered petitioner’s other arguments and find them unavailing. Concur—Sweeny, J.P., Buckley, Catterson, Acosta and Freedman, JJ.